Appellants contend, that inasmuch as Mrs. Moerlein did not know the contents of the deed of trust disclaiming homestead in the property she would not be estopped, the rule of estoppel being, that the representation or conduct deceiving another to his injury must be intended to so mislead and deceive.
Herman lays down four propositions of estoppel in pais, and after giving the first three familiar rules as to acts, representations, and conduct, says: "There is yet another. If, in the transaction which is in dispute, one has led another into the belief of a certain state of facts by conduct of culpable negligence calculated to have that result, and such culpable negligence has been the proximate cause of leading, and has led, the other to act by mistake upon such belief, to his prejudice, the second can not be heard afterwards, as against the first, to show that the state of facts referred to did not exist." 2 Herm. Estop. and Res Adjud., sec. 759. It is also of course laid down that the neglect must result in a wrong to the other party if the true facts must control. Id., sec. 560, et seq.
If Mrs. Moerlein did not read the statements in the deed of trust, it was her fault. No one prevented her from reading them. Brown Bros. did not prevent her, and they had the same effect in deceiving them and inducing them to loan the money as if she had read and understood them. She can not now be heard to say she did not know what she was doing. She was culpably negligent in not informing herself of the contents of the instrument she was signing.
As to the other question — that her representations were in the instrument itself — the deed of trust, to become valid upon the doctrine of estoppel, did not require her signature, it being community property. Her signature gave the deed no force except to contain the matter of estoppel, and it only bound her by the representations it contained that it was not homestead. She and her husband might well and truthfully have construed their long absence from the property and residence in another State to be an abandonment of homestead rights in the property. After so stating, they should not, nor should either *Page 424 
of them, after having obtained a loan on such statement from persons acting in good faith, be heard to deny the truth of the facts stated.
Other matters in the motion need no further discussion than as found in the original petition. The motion for a rehearing is overruled.
Overruled.